DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Hornberger.
Calvert discloses the claimed camper type trailer including a trailer frame 12 having a top and a bottom, a front tongue 22, a midpoint axle 28 and wheels 16 (see Figure 1) and a trailer rear end.  There is also a shell 20 attached to the top of the frame and having a rear door 19 which pivots about a vertical axis and which may be “released” (opened or removed) to selectively open and close an open rear end.   The shell of the trailer is a fixed shell molded from “low density” polyethylene (see column 6 the fourth from last line).
Calvert does not disclose an extensible and removable tent and frame which may extend rearwardly from the shell open rear end for supporting an extension canopy and tent.
Hornberger discloses a trailer with a shell and rear door 97 which pivots about a an upper horizontal axis and which selectively opens and closes an open rear end as shown in Figure 3.  There is also an extensible and removable tent 150 and frame 69 which is adapted to extend from the open rear end for supporting an extension canopy comprising a top section and a tent comprising the side sections



It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the door of Calvert to pivot about an upper horizontal axis as taught by Hornberger in order to eliminate the need for added clearance to open a vertically hinged door and to provide the trailer of Calvert, as modified, to include an extensible and removable tent and frame as taught by Hornberger in order to provide the added function of protection from the elements.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Hornberger, as applied above to claim 1 and further in view of Swofford.
Calvert, as twice modified, discloses the claimed invention except for adjustable leveling legs.
Swofford discloses a trailer mounted camper and tent arrangement with adjustable leveling legs 70.
It would have been obvious to one skilled in the art to provide the trailer of Calvert, as twice modified, to include adjustable leveling legs as taught by Swofford in order to prevent the trailer from shifting when being used in a camping configuration.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Hornberger, as applied above to claim 1 and further in view Shoemaker.
Calvert, as twice modified, discloses the claimed invention except for the provision of two doors rather than a single door as well as releasable door holds.
Shoemaker discloses a trailer with a shell 20 and a pair of doors 326 (see front of patent) provided to selectively close a rear open end of the shell.  The doors are selectively held closed by releasable door holds 528 in Figure 7C.
It would have been obvious to one skilled in the art to construct the trailer of Calvert, as twice modified, to include two doors with releasable door holds rather than a single door as taught by Shoemaker because such provision of two doors is a mere duplication of parts which has no patentable significance in this instance and therefore is considered to be an obvious mechanical expedient and door holds are notoriously well known in the automotive art to selectively hold  doors in a closed position.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Hornberger, as applied above to claim 1, and further in view of Hammond.
Calvert, as twice modified, discloses the claimed invention except form the use of rails and snaps to secure the tent to the shell.
Hammond discloses a camper tent extension 30 that extends rearwardly from a camper shell 100 open rear end.  The tent extension is secured to the shell 100 by way of snaps 18 and rails 16.  See Figures 1-2.
It would have been obvious to one skilled in the art to secure the tent of Calvert, as twice modified, to the shell by way of snaps and rails to provide a weather tight seal and prevent water from entering inside the tent/camper.



Response to Arguments

Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


Jdp
2/16/21